Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 5, 8, 10-12, 21 and cancellation of claims 9, and submission of claim 27 in “Claims - 02/10/2022” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 02/10/2022” is acknowledged. 
 	This office action considers Claims 1-8, 10-14, 21-27 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-8, 10-14, 21-27 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second signal pad located within the metallization layer and surrounded on each side by a second power grid line different from the power grid line, the second 
Regarding independent claim 8: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second conductive portion of the metallization layer; a second single line of the power grid surrounding the second conductive portion, the second single line being different from the first single line; and a second via of the first semiconductor device physically in contact with both the second conductive portion of the metallization layer and a second external connection” – as recited in claim 8, in combination with the remaining limitations of the claim.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second line, a signal connector and a second signal connector…. the second line having a third width in the first direction, the second signal connector being adjacent to at least two sides of the second line, the second signal connector having a fourth width less than the third width…. a via extending between and in physical contact with both the second signal connector and a second bond pad metal trace” – as recited in claim 21, in combination with the remaining limitations of the claim.
Kawasaki and US 20200357770 A1 to Chiang) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20170005047 A1 to Kawasaki and US 20200357770 A1 to Chiang) are considered pertinent to applicant's disclosure. See form PTO-892. Kawasaki discloses: 
a metallization layer (18; Fig. 1; [0033] – “a metal pattern 18”) over a substrate (12 – “semiconductor substrate 12”); 
a power grid line (32 – “a ground pattern 32” – [0033], also see Fig. 2A) located within the metallization layer (18); 
a first signal pad (36 – “pad 36” – [0033]. Also see Fig. 2A) located within the metallization layer (18) and surrounded on each side by the power grid line (32 surrounds 36 – shown in Fig. 2A – reproduced below), the first signal pad (36) being electrically connected to at least one active device on the substrate (“The interconnection 16 includes a signal line 34 that is electrically connected to a semiconductor element integrated within the semiconductor substrate 12” – [0033] – Note: 34 is connected to signal pad 36 as shown in Fig. 2A, therefore, signal pad 36 connects to the semiconductor element), and 

    PNG
    media_image1.png
    224
    334
    media_image1.png
    Greyscale

Kawasaki – Fig. 2A
a signal external connection (25 – Fig. 1; [0034]) electrically connected to the first signal pad (25 connected to 36 via 30 & 28 – see Fig. 1- since 28 is a metal pattern – see [0034] and 30 is a bump – see [0033]).
And Chiang teaches a via 116 in Fig. 2K (analogous to external connection 25) is encapsulated by 104 (104 is formed of epoxy resin which is a dielectric – see Chiang [0030]) and top of 116 and top of 104 are coplanar as shown in Fig. 2K (Fig. 2K is reproduced below):

    PNG
    media_image2.png
    188
    424
    media_image2.png
    Greyscale

Chiang – Fig. 2K
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 
Claims (2-7), (10-14), and (22-27) are allowed as those inherit the allowable subject matter from claims 1, 8, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/MOIN M RAHMAN/Primary Examiner, Art Unit 2898